Citation Nr: 0327684	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic, acquired 
low back disorder.  

2.  Entitlement to an increased rating for residuals of a 
left knee fracture, with arthritis, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a compensable rating for residuals of a 
fracture of the fourth metacarpal of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted a 10 percent rating for the 
left knee disability; denied a compensable rating for the 
residuals of a fracture of the fourth metacarpal of the right 
hand; and service connection for a low back disability on the 
basis that new and material evidence had not been submitted 
warranting reopening that claim.  

Additional evidence was submitted and, in January 2002, the 
RO determined that the evidence in support of the application 
to reopen the claim of service connection for a low back 
disability was new and material, the claim was reviewed on a 
de novo basis, and subsequently denied on the merits.  The 
veteran pursued his appeal, to include requesting a 
disability rating in excess of 10 percent for his left knee 
disability and for a compensable rating for the fracture of 
his fourth metacarpal on the right hand.  

The veteran testified at a personal hearing, which was held 
at the Board in Washington D.C., in April 2003, before the 
undersigned.  During the hearing, the veteran requested 
entitlement to service connection for a right knee disorder, 
claimed as secondary to his service-connected left knee 
disability.  The Board notes that he had made a similar 
request in his notice of disagreement, received in July 2000.  
However, inasmuch as no development of that issue has been 
made, that issue is being referred to the RO for appropriate 
adjudication.  

Before proceeding to the merits of the case currently before 
the Board, the Board must first address the RO's January 2002 
merits denial of service connection for a low back 
disability.  Under 38 U.S.C.A. § 7104(a) (West 1991), all 
questions in a matter subject to a decision by the Secretary 
shall be subject to one review on appeal to the Board.  In 
the instant case, the Board must initially determine whether 
it has jurisdiction to proceed by assessing the question of 
whether the veteran has presented new and material evidence 
sufficient to reopen his claim of service connection for a 
low back disorder because doing so goes to the Board's 
jurisdiction to reach the underlying claim of service 
connection and adjudicating it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Marsh 
v. West, 11 Vet. App. 468, 471 (1998); Smith (Irma) v. Brown, 
10 Vet. App. 330, 332 (1997).  Accordingly, the Board has 
recharacterized that issue on appeal as whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a low back disorder.  

The certified increased rating issues are addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied service 
connection for lumbar strain; he was notified of the decision 
and appraised of his appellate rights; an appeal was not 
taken; and the June 1994 RO decision became final.  

2.  The evidence associated with the claims file since the 
RO's June 1994 decision is relevant and probative and, when 
viewed in conjunction with the evidence previously of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disorder.  




CONCLUSIONS OF LAW

1.  The RO's June April 1996 decision denying the claim for 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.204, 20.302, 20.1103 (2003).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
low back disorder has been submitted subsequent to the RO's 
June 1994 final decision; the requirements to reopen the 
claim have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal of the denial of service connection for a back 
disorder was initiated prior to that date, it will be decided 
under the older version of 38 C.F.R. § 3.156, as detailed 
below.  

In addition, it was noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f) (West 
2002).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that the case be 
adjudicated initially by the Board on the issue of whether 
new and material evidence is of record to reopen the issue of 
entitlement to service connection for a chronic low back 
disorder.  See Barnett, 83 F.3d at 1383; Marsh, 11 Vet. App. 
at 471; Smith (Irma), 10 Vet. App. at 332.  If it is 
determined that such evidence has been presented, the claim 
will be reopened, and any required development would be 
undertaken.  See Elkins v. West, 12 Vet. App. 209 (1999).  

As the favorable outcome explained below does not prejudice 
the veteran as to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a low back disorder, no additional 
information, evidence, or discussion of VCAA compliance is 
necessary pertaining to that issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In a June 1994 rating decision, the RO denied the veteran 
entitlement to service connection for lumbar strain.  The 
bases for the denial were that a back disorder was not shown 
in the service medical records, and that mechanical low back 
pain was first shown years after his separation from service 
and there was no medical nexus between then diagnosed 
mechanical low back pain and service.  The veteran was 
notified of the decision and apprised of his appellate 
rights.  He did not file an appeal and the June 1994 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Since the June 1994 RO decision is the last final decision of 
record, the evidence that has been associated with the file 
since then is the evidence that must be considered in 
connection with the new and material evidence inquiry 
pertaining to entitlement to service connection for a 
chronic, acquired psychiatric disorder.  

Evidence associated with the claims folder since the RO's 
June 1994 rating decision consists of correspondence from the 
veteran and his testimony presented at the Board hearing; 
numerous VA medical treatment records for various periods 
from August 1998 to January 2002; VA examination reports, 
including x-ray reports; and numerous Social Security 
Administration medical records.  

The Social Security Administration medical records include 
the report of an April 1999 orthopedic examination noting x-
ray evidence of L5-S1 joint space, consistent with 
degenerative joint disease.  The diagnosis presented was 
degenerative joint disease of the lumbosacral spine.  During 
the veteran's February 2001 VA examination, he underwent an 
MRI, which revealed a small broad disc bulge at L5-S1, with 
superimposed right foraminal disc herniation, with mass 
effect on the transversing S1 nerve root.  The diagnosis 
presented was back pain, with nerve root impingement, 
secondary to herniated disc.  These diagnoses have not been 
presented previously, and currently show back disorder of 
intervertebral disc syndrome.  

The recently received evidence consists of medical diagnoses 
that are both new and material, and bear directly and 
substantially on the issue of entitlement to service 
connection for a chronic, acquired low back disorder.  
Accordingly, the Board finds that the newly submitted 
evidence, in combination with other evidence of record, does 
meet the regulatory standard of evidence "which by itself, 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has been 
added to the record, the issue of entitlement to service 
connection for a chronic, acquired low back disorder is 
reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a chronic, acquired low 
back disorder, the appeal is granted.  




REMAND

Since the issue of entitlement to service connection for a 
chronic, acquired low back disorder is reopened, that issue 
is subject to the provisions of the recently enacted VCAA.  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Further, that issue must be 
determined on a de novo basis taking into consideration all 
the evidence of record.  

A review of the claims folder reveals that the veteran was 
advised of the VCAA by Board letter dated in September 2002; 
pertinent provisions of the VCAA were provided the veteran 
and his representative in the Supplemental Statement of the 
Case, issued in January 2002; and VA notified the veteran of 
the evidence it had and was attempting to get in a letter 
dated in November 2001.  However, it appears that the 
information provided is not sufficient to inform the veteran 
of the VCAA, and the potential impact this law might have on 
his claim.  This violation of due process must be addressed 
before the Board can undertake any action in this claim.  

The United States Court of Appeals for Veterans Claims has 
consistently held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for service-
connected benefits.  Specifically, VA failed to inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran was to provide, citing Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Further, if VA 
failed to discuss the notice requirement, VA did not consider 
all applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

As for the veteran's claims of increased rating for residuals 
of a left knee fracture, including arthritis, and for a 
compensable rating for residuals of a fracture of the fourth 
metacarpal of the right hand, the Board notes that the most 
recent VA examination specifically to evaluate current status 
of his service-connected disabilities was in January 2000, 
which is well-over three years old.  When the veteran claims 
that his conditions are worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current conditions, VA's duty to assist 
includes providing him with a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the Board believes that the veteran should 
undergo another VA examination in order to determine the 
nature and severity of the service-connected disabilities 
currently on appeal.  

Likewise, the Board notes that the veteran is receiving VA 
outpatient treatment for his service-connected disabilities; 
however, the most recent VA treatment records in the claims 
file are dated in January 2001.  It is important to note that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, any VA treatment records subsequent to January 2001 
need to be obtained and incorporated in the veteran's claims 
file.  

As part of VA's duty to assist the veteran with his reopened 
claim for entitlement to service connection for chronic, 
acquired low back disorder, the Board would like to obtain a 
nexus opinion as to whether it is at least as likely as not 
that any currently diagnosed back disorder is etiologically 
related to his military service, or on a secondary basis as 
proximately due to or the result of a service-connected 
disability, here claimed as due to service-connected left 
knee disability, under 38 C.F.R. § 3.310(a).  Under this 
section, a grant of service connection may be granted for a 
disability caused by a service-connected disability and for 
the degree of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for residuals of a left 
knee fracture, including arthritis in the 
knee, and for residuals of a fracture of 
the fourth metacarpal of the right hand.  
After securing the necessary release, the 
RO should obtain these records not 
already in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the service-connected left 
knee disability, including arthritis, and 
fracture of the fourth metacarpal of the 
right hand, as well as to determine a 
definitive diagnosis of any low back 
disorder found.  All indicated tests and 
studies are to be performed, to include 
x-rays of the pertinent areas.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

In examining the veteran's left knee, 
fourth metacarpal of the right hand, and 
lumbosacral spine, the orthopedic 
examiner should indicate whether there is 
functional loss due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint, and whether there is 
greater limitation of motion due to pain 
on use, including use during flare-ups, 
and report x-ray findings.  The 
orthopedic examiner is to review the 
entire claims folder, to include the 
veteran's service medical records, and 
offer opinions as to:  a) a diagnosis of 
any low back disorder found;  b) whether 
it is at least as likely as not related 
to a disease or injury noted in service;  
c) if arthritis is noted, whether it is 
at least as likely as not that the 
arthritis was manifest to a degree of 10 
percent within the year following the 
veteran's separation from active military 
service;  c) if it is at least as likely 
as not that a currently diagnosed low 
back disorder is etiologically related to 
a service-connected disability; and  d) 
if there is no etiological relationship, 
whether it is at least as likely as not 
that a service-connected disability 
aggravates or permanently aggravated the 
currently diagnosed low back disorder; 
and, if so,  e) the level of disability 
that is attributable to such aggravation.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth and incorporated with the 
veteran's claims file.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to an increased rating for 
left knee disability, for a compensable 
rating for a fracture of the fourth 
metacarpal of the right hand, and for 
service connection for a low back 
disorder.  A general form letter, prepared 
by the RO, not specifically addressing the 
disabilities at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A; and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied, and that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



